RECElVIB IN
         PD-1037-15                             COURT OP CRIMINAL APPEALS



^^refc^iW- 11 /JO IC                                Ah@lA.costa;Clerk



 AW\ |K<Lc?s4^ • (LU-L
 vj£>U-^fA" "P-r1 vJr t w\ y(o<^\               s_^£_i^t^s_
   !> Q ,^qv:             \ ^So>g> Qj^r^W <5 V?A-v^
                                                                        fltffrlN
       l^tx^-^tJ   *o     i^*^        n fen 11               COURT OF CRIMINAL APPEALS


        fel         Pt^> -(OE1 -16"                                  Abel Acosta,jCled<-
                    CoA. l^V- l ^ o o t o -CLR
                        TV. O. Mo- i^fionq^f
    JQ TlML fe^or^Ko. Louirt

                                    .^.^it-^f (Ui/T
                          _                ,-       „— iCJ^jUUCc-^
                                                               „   rL_±D.  _




-fcw- "^MS t?T?_. V^CrO |V<? ju     ^gLXjvQiLD ..

        j\px?> qaW.<OT- (b^v/fe^fe,              c^ rVriP.ufAsgoT ve^/u^xJ
                                     Po l(oot3> /^C
             :H-
          Uj Ks- tOas. «fivegA \-o ex Pro ^e da^si.

              ) W        w^       ifMokouQ^.         waw vUg_ Co^




                                                                   i^&Ow
                                                                     .^ppsJife/uJ:
                               CLaoaa.Mo, /3 6o V9 4L



                        MoViocy^Sc W^otfa :Ale^e££j^»Mor)

To Toe,\\30QCoiie,TSocigG.o£bo^AGoock/- .

     Gomes.v\a\A, Wdo #•"<£• i^*.                ,%P \^cyU\ ^w,p ^lg hi^wa


Qvi^«^zJL/\^ti^_'^a^a2aec^o^n. '^.^15.case.

X^WUc^.^SSI^cM^VX^ JoWoS>J(¥wL ^\ot6«^:—                                                  :


f\e.c^s«xcu. pfc\ciaN--Vto\l'oc&_AO._%ib_coSe.
'                                        3C                       :.-




^tovcV "vO Co5€, X\). Cv-V ^>cvC^e. 6£)&._        ..-- _.--             -_   -...-- —
                              .!._.. JC                       -

vieseocc^ o&A ass^sV v>is .Ccoo^.:^-9^<^\cv^.VW^^a\_^o^\o^—
                        C:v^V?a05.Q£-Cao<te.(W>o^                                       -- -
Saxck-ou^ MS..SVok. (TCC^.^8>. \W)T77~Su&A.83.- .. -
UYMo^s \iS. SUe.(-m.<^.ftW. W7) Bfl.5vsa^.\Si._ -                                        -
VteJdbvft. S\osW..^U.CSL.«W>.lR7i)Q33.3W3cl. .7780.„ .....
^M;^\J5.tAo^(T^.CR.«v^..W79-)6Qy^3ci °I0M
H«^WoQci.^..5\ate.(Ty.<^^AW3J^5^..6H7
    VlVESSSQ^, ^V,t*v cons<W ^ Y*.%.W ^, ^V *»s Coo* a*** AW




* fioa W *. («») vw, ^           ^ w ^              ^       ^       ^        ^
OV .<?c^.U %l. SxjpVv) Acs \^e. <*^ .CxwccV.
^ccov^ 00 _fy /orzotZ

                              Q4>Cr
3o W*s^—           —<Wc£
                                           7oQ       ; Gov^klAo bcVxicxC^ \o^ (y*^ :Vkc


                                        Cc^GoAea
                                        "Ds*e^                     _.^,Vv>

                                                 iios)G£: "?B£srDTak
Case Detail                                                                                                                           Page 1 of4



      CASE:                     14-14-00465-CR
      DATE FILED:               06/13/2014



      CASE TYPE:                AGGRAVATED ASSAULT



      STYLE:                    WADE EUGENE DIX



      V.:                       THE STATE OF TEXAS



      ORIG PROC:                NO



      TRANSFER FROM:



      TRANSFER IN:



      TRANSFER CASE:



      TRANSFER TO:



      TRANSFER OUT:



      PUB SERVICE:




    APPELLATE BRIEFS



        DATE                  EVENT TYPE                                             DESCRIPTION        DOCUMENT

                                                                                I                       BRIEF        [ PDF/347 KB]
        01/27/2015            BRIEF FILED - ORAL ARGUMENT NOT REQUESTED         ' STATE
                                                                                !                  ;    NOTICE       (PDF/98 KB]
                         '                                                      -'                 i
                                                                                                   i
                                                                                                   ;    BRIEF        [ PDF/134 KB ]
        11/10/2014            BRIEF FILED - ORAL ARGUMENT NOT REQUESTED              APPELLANT
                         '•                                                     '                  ':   NOTICE       [PDF/98KB]




    CASE EVENTS



            DATE                      CWPMT TVDC                  DESCRIPTION   DISPOSITION               DOCUMENT


                                                                                                                          [ PDF/89
                                                                                                                          KB]
        07/22/2015                    LETTER FILED            ! APPELLANT
                                                                                                                          [ PDF/90
                                                                                                                          KB]


                                     '• MOTION         FOR !
        07/22/2015
                                      REHEARING DUE      .

                                     ! MOTION           TO |                                                             ( PDF/101
            07/20/2015               , APPOINT ATTORNEY \ PRO SE                                                         KB]
                                     : FILED                  I
                                     ; MOTION           FOR                                                              [ PDF/1.56
            07/16/2015                                        I APPELLANT                                   MOTION
                                                                                                                         MB]
                                      REHEARING FILED


                                     i MOTION TO DISMISS i PROSE                                                          [ PDF/59
            07/14/2015
                                     I FILED             |                                                                KB]


                                     i EXHIBITS   RETURNED «
            07/10/2015               ) TO THE DISTRICT OR f
                                     ; COUNTY CLERK




http://www.search.txcourts.gov/Case.aspx?cn=14-14-00465-CR&coa=coal4&p=l                                                                8/5/2015